Case: 4:20-mj-05031-NAB Doc. #: 1 Filed: 02/12/20 Page: 1 of 1 PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF MISSOURI

 

 

 

United States of America )
v. )
TONY K. SANFORD Case No. 4:20-MJ-5031-NAB
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ January 20, 2020 to January 30,2020 jn the county of St. Louis City in the
Eastern District of Missouri , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 1591 Sex trafficking of a minor

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

CO Continued on the attached sheet.

T FO Wht aron

 

$
Complainant’s signature

Task Force Officer Marc Wasem, FBI

 

Printed name and title

: (fGC__

/, Judge’s signature
City and state: St. Louis, Missouri Honorable Nannette A. Baker, U.S. Magistrate Judge

Sworn to before me and signed in my presence.

02/12/2020

 

Date:

 

Printed name and title
